Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it provides primarily the sparest sketch of a context for the invention, and lacks the required concise statement of the technical disclosure of the patent, including that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,820,634. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 8 merely broaden claims 1 and 7 respectively of ‘634: claim 1 of ‘634 combines exactly instant claims 1 and 3, claim 7 of ‘634 combines exactly instant claims 8 and 10, and remaining instant claims 2 & 4-7, 9 & 11 are identical in scope to claims 2-6, 8 & 9 of ‘634
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub. 2017/0071255 to Revell.
Referring to Figs. 2A and 10. Revell discloses a vaporizer comprising an “adjustable volume reservoir [22]… a vaporization chamber [26, Fig. 10]… connected by a port [reservoir opening through which wick 32 passes], a heating element [30]… and a conduit [13, 15]… to ventilate said vaporization chamber,” as in claims 1 and 8. See ¶¶ [0073]-[0074] re. Fig. 2A, and ¶¶ [0089]-[0090] re. Fig. 10.
 As recited in claim 2, the reservoir is “generally cylindrical” (Fig. 2A).
As in claim 9, one can open cartridge 20 to observe the physical and thus “visually indicated” volume adjustment.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub. 2018/0317551 to Daryani et al (Daryani).
Referring to Figs. 1-5 and ¶¶ 20-23 & 29-33, Daryani discloses a vaporizer comprising an “adjustable volume reservoir [34 = 110, 120, 130]… a vaporization chamber [bottom-most segment of 110, Fig. 4]… connected by a port [reservoir opening 123, Fig. 4 & ¶¶ 30-31], a heating element [28, Fig. 1, ¶ 20]… and a conduit [120, 133, Fig. 4]… to ventilate said vaporization chamber,” as in claims 1 and 8.
 As recited in claim 2, the reservoir is “generally cylindrical” (Fig. 2).
As in claim 9, the visible position of “piston” 130 relative to “limiting element” 140 “visually indicates” reservoir volume adjustment.

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over either Revell or Daryani.
Revell suggests but does not require a wire heater 30 (¶¶ [0003] & [0073]). And while Daryani discusses only a coil (wire) heater, because a heating element comprising glass frit, commonly used in more durable thick film heaters, is readily applied to a surface to form a vaporizing heater, it would have been obvious to utilize a glass frit heating element for its durability and efficiency, in a refillable reservoir intended for frequent use.
Allowable Subject Matter
Subject to the filing of a terminal disclaimer, claims 3-7 and 10 would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571) 272-4786.  The examiner can normally be reached M-F 9 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/5/22